UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7054


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN MILLER, a/k/a Kevin Millen, a/k/a Cakes,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:06-cr-00478-JFM-7; 1:11-cv-00771-JFM)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Kevin Miller, Appellant Pro Se. Debra Lynn Dwyer, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kevin    Miller    seeks      to     appeal    the       district          court’s

orders denying          relief    on   his    28    U.S.C.A.       § 2255       (West       Supp.

2011) motion and his motion for reconsideration.                           The orders are

not    appealable       unless    a    circuit          justice    or    judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2006).

A     certificate       of     appealability        will     not        issue       absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief    on    the    merits,    a    prisoner         satisfies       this    standard       by

demonstrating          that    reasonable         jurists     would       find       that     the

district       court’s       assessment   of       the    constitutional            claims     is

debatable      or     wrong.      Slack      v.    McDaniel,       529    U.S.       473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,       and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Miller has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with     oral     argument      because       the        facts       and     legal



                                              2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3